Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Execution, § 302*—when rule as to extrinsic evidence inapplicable. The rule that where there are several counts in the declaration" and malice is the gist of some but not of others, the question whether extrinsic evidence may be resorted- to to determine under which count the verdict was rendered, is not applicable where each count charges malice and the judgment necessarily involves the determination of that question as one of the issues.